NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art being made of record does not teach or reasonably suggest to the ordinarily skilled artisan, a probe head-cover applicator, comprising:
a tray including a cavity;
an insert of a compressible material suspended over the cavity, the insert including a first adhesive on an outward-facing surface of the insert facing away from the cavity; and
a probe-head cover adhered to the insert by the first adhesive, the probe-head cover including a second adhesive on an outward-facing surface of the probe-head cover facing away from the insert configured to adhere the probe-head cover to a probe head of an ultrasound probe when the probe head is inserted into the cavity.

Pretlow, III, US 5,782,767: Pretlow, III is cited as prior art closest to the invention of claim 1. Pretlow, III discloses a probe head-cover applicator, comprising:
a tray (shallow receptacle 20) including a cavity;
an insert (foam section 14) of a compressible material disposed in the cavity, the insert including a low surface tension on an outward-facing surface (upper surface 16) of the insert facing away from the cavity; and
a probe-head cover (gel pad 12) on the insert, the probe-head cover including a high surface tension on an outward-facing surface of the probe-head cover facing away from the insert configured to adhere the probe-head cover to a probe head (domed portion 34) of an ultrasound probe (transducer probe 30) when the probe head is inserted into the cavity (see Figs. 5 and 6).

The invention disclose in Pretlow, III differs from the invention of claim 1 in the following manner:
the insert (foam section 14) is not suspended over the cavity; rather, the insert appears to be disposed inside of the cavity (see Fig. 1);
the insert does not necessarily include the claimed “first adhesive”; rather, Pretlow, III discloses:
“Upper surface 16 of foam section 14 is either open cell (with a relatively large cell size, typically 0.020 inches in diameter) or is convoluted or ribbed. The convolutions may take various configurations; the intent is to create a rather low surface tension between upper surface 16 of foam section 14 and the adjacent surface of gel pad 12. Gel pad 12 rests on the upper surface of foam section 14 in the gel pad assembly but is not otherwise secured thereto.” (col. 2, lines 48-56)
“Net section 18 presents a surface tension to the gel pad that is lower than that presented by the foam section 14, so the gel pad will remain on foam section 14 when cover 22 is removed.” (col. 2, lines 66 – col. 3, line 3)
the probe-head cover (gel pad 12) does not necessarily include the claimed “second adhesive”; rather, Pretlow, III discloses:
“At this point, the ultrasound transducer probe 30 is brought into contact against the upper surface of the exposed gel pad 12, as shown in FIG. 5 and the arrow therein.” (col. 3, lines 21-23)
“Typically, domed portion 34 is quite smooth so that it has a relatively high surface tension when it contacts the gel pad; in particular, the surface tension is much greater than that of the upper surface of foam section 14. Domed portion 34 is pressed against the upper surface of gel pad 12. The physical relationship between domed portion 34 of probe 30, gel pad 12 and foam section 14 at this point is shown most clearly in FIG. 2.” (col. 3, lines 29-36)
“In the next step, as shown in FIG. 6, probe 30 is lifted away from the gel pad assembly. However, because the surface tension between gel pad 12 and domed portion 34 is significantly higher than the surface tension between the gel pad and the foam section, gel pad 12 remains fixed to domed portion 34 as the probe is moved away. Hence, gel pad 12 remains positioned firmly on the domed portion of the probe without the operator having to come into contact with the gel pad itself or any of the glycerin thereon.” (col. 3, lines 37-45).

    PNG
    media_image1.png
    2
    51
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    167
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    2
    51
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    167
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    2
    51
    media_image1.png
    Greyscale

It is noted, however, that adhesives are well-understood, routine, and conventional for adhering two elements together and can provide surface tension. However, even if the necessary levels of surface tension are provided by first and second adhesives as claimed, Pretlow, III still does not teach or reasonably suggest that the insert is suspended over the cavity.
Furthermore, no other prior art reference being made of record teaches an insert in the above context that is suspended over a cavity of a tray of a probe head-cover application as recited in claim 1.
Liao, CN 108324322 A: Liao discloses a probe head applicator but does not disclose an insert of a compressible material suspended over the cavity; rather, the insert in Liao appears to be elastic having a different principle of operation (i.e., tension instead of compression).

    PNG
    media_image3.png
    76
    244
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    27
    114
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    27
    114
    media_image4.png
    Greyscale

Combination of Pretlow, III and Liao: Short of improper hindsight, the ordinarily skilled artisan would have not combined Pretlow, III and Liao to arrive at the claimed invention due to differing principles of operation of the respective inserts:
Since the insert of Pretlow, III works by compression, the insert is placed within the cavity at the bottom of the cavity, when the probe is pressed into the gel pad, the opposing forces of the probe and the bottom of the cavity compress the insert which provides an adhering force between the gel pad and the probe. It would not make sense to suspend the insert over cavity.
Since the insert of Liao works by tension, it does not make sense to make it of a compressible material instead of an elastic/stretchable material.
Independent claims 15 and 17 are allowed for the same reasons because they are drawn to generally the same subject matter and specifically include the limitation of an insert of a compressible material suspended over the cavity (the same as in claim 1 discussed above).
The dependent claims are allowed over the prior art for the same reasons as the allowed independent claims by virtue of their dependency on the allowed independent claims.
The following references are additionally cited but are not anymore relevant than the references discussed above:
Scully, US 2017/0303894 A1
Scully, US 10,980,510 B2
Scully, US 2016/0199027 A1
Scully, US 10,507,008 B2
Rothberg, US 2020/0383660 A1
Choi et al., WO 2020/009395 A1
Mullen et al., US 2019/0374198 A1
Nordgren et al., US 2018/0310912 A1
Liu, CN 107616813 A
Desai et al., US 2017/0128042 A1
Desai et al., US 10,064,599 B2
Kitamura et al., US 2016/0338665 A1
Kitamura et al., US 10,617,386 B2
Hadzic, US 2016/0331344 A1
Kubota et al., US 2015/0320387 A1
Kim et al., US 2015/0245822 A1
Romano et al., US 2014/0259604 A1
Roman et al., US 10,085,716 B2
Wendelken et al., US 2006/0264751 A1
Anderson et al., US 2005/0215901 A1
Smith, US 2003/0149359 A1
Mendlein et al., US 2002/0068871 A1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793